TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 6, 2021



                                    NO. 03-21-00267-CR


                             Ex parte Abraham Reyes-Martinez




        APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the order denying habeas corpus relief entered by the trial court.

Abraham Reyes-Martinez has filed a motion to dismiss the appeal. Therefore, the Court grants

the motion, allows Abraham Reyes-Martinez to withdraw his notice of appeal, and dismisses the

appeal. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.